Citation Nr: 0932063	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied the benefit sought on appeal.  
The Veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1980 denied 
service connection for a bilateral hearing loss.  

2.  The additional evidence presented since the rating 
decision in March 1980 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss.  

3.  Hearing loss was not manifested during service or for 
many years thereafter and the Veteran's current hearing loss 
is unrelated to service or any incident thereto.  


CONCLUSIONS OF LAW

1.  The March 1980 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  The additional evidence presented since the rating 
decision in March 1980 is new and material, and the claim for 
service connection for bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108(West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may high frequency sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that his current hearing 
loss is due to loud noise he was exposed to during service 
without any ear protection.  The Veteran's claim for service 
connection for hearing loss was previously considered and 
denied by the RO in a rating decision dated in March 1980.  
The Veteran was notified of that decision and of his 
appellate rights by way of a letter from the RO to him dated 
in March 1980, but did not appeal that decision.  That 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The pertinent evidence of record at the time of the March 
1980 rating decision consisted of service and private 
treatment records.  The service treatment records contained 
no evidence of complaints, treatment or diagnosis of hearing 
loss.  On a November 1979 private audiometric assessment, it 
was noted that the Veteran was a member of the San Antonio 
Police Department.  He reported that it had been a long time 
since his previous noise exposure.  Audiometric testing 
revealed pure tone thresholds of 30, 30, 55, and 70 decibels 
in the left ear and 20, 20, 20, and 40 decibels in the right 
ear at 500, 1000, 2000, and 4000 Hertz.  

The evidence associated with the claims folder subsequent to 
the unappealed rating action of March 1980 that denied 
service connection for hearing loss includes a July 2007 
letter from a private otolaryngologist who reported seeing 
the Veteran in August 2005 with a high frequency hearing loss 
compatible with noise exposure.  

The record shows that the claim of service connection for 
bilateral hearing loss was previously denied because there 
was no evidence that the Veteran's bilateral hearing loss was 
related to service.  Since that rating decision the July 2007 
letter from a private physician has been associated with the 
claims folder that indicates that the Veteran's hearing loss 
is compatible with noise exposure.  This additional evidence 
relates to an unestablished fact necessary to substantiate 
the claims, that is, evidence showing current bilateral 
hearing loss is related to military service.  The absence of 
such evidence was the basis for the prior denial of the claim 
and this evidence is therefore new and material and raises a 
reasonable possibility of substantiating the claim and the 
claim is thus reopened.

As the claim of service connection for bilateral hearing loss 
is reopened, the Board will consider the merits of the claim.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2008).

In addition to the July 2007 statement from a private 
physician noted above, the record contains a report of July 
2005 privately conducted audiological examination that showed 
the Veteran to have mild to severe hearing loss in both ears, 
particularly the left.  

On a VA examination in July 2007, audiometric testing 
revealed pure tone thresholds of 20, 20, 65, 65, and 70 
decibels in the left ear and 15, 15, 20, 55, and 60 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold was 55 decibels in the left 
ear and 45 decibels in the right.  The average pure tone 
threshold in the left was 55 decibels and the average pure 
tone threshold in the right ear was 45 decibels. Speech 
discrimination thresholds were 88 percent in the left ear and 
78 percent in the right ear.  

After a review of the claims folder the VA examiner noted 
that the service medical records showed normal hearing 
record.  The examiner said that there were variations in the 
thresholds noted on the Veteran's 1966, 1968 and 1969 service 
examinations but these examinations showed normal hearing and 
there was no clear progression of hearing loss noted on these 
examinations.  The examiner also said that the Veteran's 
hearing loss was not due to noise exposure during service.    

A review of the claims folder reveals no findings, 
complaints, or diagnosis indicative of a hearing loss and no 
hearing loss was found during service or on a National Guard 
examination conducted in April 1969, about a year after 
discharge from active duty.  The first clinical evidence of a 
hearing loss dates from 1979, more than 10 years after 
service discharge.  

The Veteran has contended that his hearing loss is due to 
exposure to noise during his service and the record contains 
a statement from a private physician to the effect that the 
Veteran's hearing loss is compatible with acoustic trauma.  
The Board points out, however, that the private physician 
cited above did not relate the Veteran's hearing loss to 
acoustic trauma that he experienced while in service.  
Moreover, after a VA examination in July 2007, the VA 
examiner specifically ruled out inservice acoustic trauma as 
the etiology for the current hearing loss.  

While the Veteran may believe that his current hearing loss 
is related to acoustic trauma while in the military, his 
personal assertion is the only evidence linking his currently 
diagnosed hearing loss to service.  This unsubstantiated 
assertion amounts to an opinion about a matter of medical 
causation.  There no indication from the record, though, that 
the Veteran has any medical training or expertise.  As a 
layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Since the record does 
not contain competent evidence of a relationship between 
bilateral hearing loss and service, service connection for 
this disability must be denied. 


ORDER

New and material evidence having been presented, the claim 
for service connection for hearing loss is reopened, and to 
this extent, the appeal is granted.  

Service connection for hearing loss is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


